DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 2, change “security” to –delivery--; and
Claim 1, line 8, delete “is”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Booker (US#4103458) in view of Yamamoto (US#7165595).
Regarding claims 1, 2, and 5, Booker discloses a door extension that attaches to an existing door jamb 14’,24 and engages with an existing door 10, the door extension comprising:
a frame/panel 18 having a planar body 20 with opposing front and rear surfaces extending between first and second side surfaces (opposing vertical edges), a top surface, and a bottom surface, 
a hinge ring 22 attached to the first side surface (right vertical edge Fig. 2) of the panel, wherein the hinge ring engages with a hinge pin on (located on) door jamb portion 24;
a blocking mechanism 16 on and attached to the second side surface (left vertical edge Fig. 2) that extends in a direction being viewed and labeled as “forward” (e.g. when facing the door in Fig. 1) from the front surface of the body of the panel (see Fig. 1). 
Regarding claim 1, Booker fails to disclose the panel body includes an opening and a delivery window body configured to move between an open position and a closed position along the opening of the panel, wherein the delivery window covers the opening of the panel body in the closed position, and wherein the delivery window body is does not cover the opening of the panel body in the open position.  However, as evidenced by Yamamoto, including an opening in the panel body and cooperating delivery window body are known in the security door art, see opening in panel body 4 and cooperating delivery window body 7 allowing for package delivery (col. 4, lines 51-56).  Therefore, as evidenced by Yamamoto, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Booker such that the panel body included an opening and a delivery window body configured to move between an open position and a closed position along the opening of the panel, wherein the delivery window covers the opening of the panel body in the closed position, and wherein the delivery window body is does not cover the opening of the panel body in the open position.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the opening and cooperating delivery window body would allow for package delivery while maintaining a secure, blocked entrance.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Booker (US#4103458) in view of Yamamoto (US#7165595), as applied to claim 1 above, and further in view of Gray (US#2003/0006275).
Regarding claims 7 and 8, Booker in view of Yamamoto fails to disclose an activator panel to control window operation.  However, as evidenced by Gray, including an activator panel to control window operation is known in the security door art, see activator panel 11, namely an alpha-numeric panel, to control window 6 operation of door 3. Therefore, as evidenced by Gray, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Booker to include an activator panel, such an alpha-numeric panel, to control window operation.  The rational for supporting this conclusion of obviousness is the proposed combination is based upon combining prior art elements according to known methods to yield predictable results.  Moreover, all the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, and the combination yield nothing more than predictable results to one of ordinary skill in the art (MPEP 2143 and KSR International Co. v. Teleflex Inc. (2007)).  The inclusion of the activator panel, such an alpha-numeric panel, to control window operation would enhance security of the door extension.
Allowable Subject Matter
Claims 3, 4, 6, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677